Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Status of Claims
Claims 2, 5, 6, 9, and 10 have been amended.
Claims 1, 3, 4, 7, and 8 has been cancelled.
No claims are new.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2, 5, 6, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 2, the Examiner asserts that the following is considered to be new matter:
repair case management device
(emphasis added).
The Examiner asserts that there is no disclosure in the specification of a repair case management device, but only to a repair case manager device and a repair management computer.  The Examiner asserts that it cannot be assumed that the repair case management device is supposed to be the repair case manager device because they appear similar because then one can argue that the repair management computer is also similar since the specification has stated that a device can also be a computer and the repair management computer is associated with cases.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 5, 6, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite receiving  connection from a plurality of different sources; receiving technology data, situation data, answer data, case data, instance data, root situation data; storing profile information; retrieve repair management data; evaluate situation data to select a repair procedure; identifying profiles associated with a situation; geo-locate resources necessary to affect repair or service; add information pertaining to the geo-located resources; and send updated instance repair data.  The invention is directed towards the abstract idea of asset servicing/repair/maintenance and troubleshooting, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind, with the aid of pen and paper, e.g., having a user collect a plurality of different type of information, review the information, determine and select resources needed for servicing or repairing an asset, add more information, and update information based on the added information.  
The limitations of recite receiving  connection from a plurality of different sources; receiving technology data, situation data, answer data, case data, instance data, root situation data; storing profile information; retrieve repair management data; evaluate situation data to select a repair procedure; identifying profiles associated with a situation; geo-locate resources necessary to affect repair or service; add information pertaining to the geo-located resources; and send updated instance repair data, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computing devices.  That is, other than reciting a generic computing devices nothing in the claim elements precludes the step from practically being performed in the mind or by humans.  For example, but for the generic computing devices in the context of this claim encompasses a user communicating with one or more sources of information and receiving information from the one or more sources in order to troubleshoot/service equipment and updating any information based on identified information that is found to be relevant to the service.  More specifically, the invention encompasses a technician accessing information about a piece of equipment and contacting an expert in order to allow the technician to service a piece of equipment based on the information that is exchanged concerning the equipment.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic computing devices to establish communication with each other in order to allow for the exchange of information, as well as allowing a human to be presented with the information in order to allow the human to add information, make selections, and provide information to another human in order to carry out a repair or service. The generic computing devices in the steps are recited at a high-level of generality (i.e., as a generic computing devices can perform the insignificant extra solution steps of communicating information (See MPEP § 2106.05(g))) such that it amounts no more than mere instructions to apply the exception using a generic computing devices.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of receiving  connection from a plurality of different sources; receiving technology data, situation data, answer data, case data, instance data, root situation data; storing profile information; retrieve repair management data; evaluate situation data to select a repair procedure; identifying profiles associated with a situation; geo-locate resources necessary to affect repair or service; add information pertaining to the geo-located resources; and send updated instance repair data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claims 6, 9 are directed towards generically reciting generic technology and generically applying the generic technology to the abstract idea (See MPEP § 2106.05(f)), as well as describing the information that is being communicated between the generic computing devices (see also MPEP § 2106.05(g)), as well as information retrieval.
Claim 5 is descriptive language describing what the equipment is intended to be and nothing more.
Claim 10 is directed towards the collection and comparison of information that a human can perform in order to select an answer.  The claim is directed towards a human, in their mind, reviewing information and based on reviewing the information making a choice.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for asset servicing/repair/troubleshooting and maintenance.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scholte-Wassink (US PGPub 2010/0280872 A1) in view of Beckmann et al. (US Patent 10,719,813 B1).

NOTE:  The Examiner understands the invention to be the following:
In light of Fig. 5, the four devices are: 1) repair case manager device; 2) on-site manager device; 3) technology expert device; and 4) repair management processor.  The repair management processor is understood to be the repair management computer.  
Furthermore, ¶ 56 of the applicant’s specification has defined that the on-site manager device is a device that is being used by an on-site manager, such as a local case work, user of the technology data, or a local repairperson.  At ¶ 52, the specification has defined that the repair case manager is a person who has been tasked with the maintenance and management of multiple on-site managers (repairperson).  At ¶ 56, the specification has defined that the technology expert has the technology expert device who is a person with specialized knowledge in the repair and maintenance.  Finally ¶ 51, disclose the repair management device, but is unable to determine definitively this is the same as the repair management server/first computing device.
Although the Examiner has mapped the claimed devices to the specification and Fig. 5, the problem lies in what each device actually contains, what each device is responsible for, which device is communicated what information to what other device, and so forth.  The specification at ¶ 63, 58, 80, 87, 106 (to name a few) disclose several devices all containing the case data and, consequently, it is unclear as to what the case data is supposed to be and, therefore, the broadest reasonable interpretation will be taken.   
In light of the aforementioned interpretation, the Examiner has interpreted the invention to be comprised of three user devices, which are computing devices, in communication with a central server in order to collect information about equipment and global position of the equipment.  The invention allows a manager, owner, administrator, or the like to manage one or more pieces of equipment and have information about their equipment through their respective computing system (repair case manager device) and communicate with a technician through their respective computing system (on-site manager device) in order to collect information about the equipment and aid the technician with servicing the equipment.  The technician can communicate with an expert using their own respective computing device (technology expert device) in order to guide the technician with servicing the equipment, wherein the manager, technician, and expert have access to information about the equipment in question.  Finally, the invention includes a central system/server (repair management computer) that is a computing system (first computing device) that facilitates communication between the three devices, has access to the same information, and facilitates servicing of the equipment. 
With that said, the Examiner provides the following rejection, as best understood, as explained in the rejections provided under 35 USC 112:
In regards to claim 2, Scholte-Wassink discloses a repair management system for computing a location-based solution based on technology and resource available comprising: 
In regards to: 
a network-connected repair management computer comprising a memory, a processor, and a plurality of programming instructions when executed by the processor, cause the processor to
(¶ 21 wherein a SCADA, i.e. repair management computer, is disclosed in order to perform the following and connect to the following entities/devices over a communication network):
receive a connection from a repair case management device [repair case manager] from a network (¶ 19, 32, 33 wherein a site owner, i.e. repair case manager, is in communication with the network in order to be provided status information of their site and information from other entities (e.g., manufacturer, i.e. technology expert));
receive a connection from a technology expert […] from the network (¶ 32, 50 wherein the manufacturer, i.e. technology expert, is connected to the network in order to receive requests and transmit information requested information/servicing information.
However, as will be discussed in more detail below in the 35 USC 103 analysis, Scholte-Wassink does not explicitly disclose that the manufacturer has their own respective user device (i.e. technology expert device));
receive a connection from an on-site manager device from the network (¶ 26 wherein a technician, i.e. on-site manager, is connected to the network);
receive, from the repair case management device, resource availability data comprising a plurality of resources, each resource of the plurality of resources associated with an availability and a geolocation (¶ 32 – 37 wherein the site owner, i.e. repair case manager, transmits information regarding resource availability, such as, but not limited to, parts information, i.e. parts availability information within the site and parts that are being requested (i.e. the part is unavailable and is being requested to be provided to the site owner), and corresponding location information, i.e. site location and where servicing is being requested to be performed.  The system allows the owner/operator to request a replacement part or repair assistance from the manufacturer and where the SCADA system monitors maintains information pertaining to inventory.  For example, the manufacturer may recommend replacing the rotor and, according to the maintenance plan, the operator may request the replacement part from the manufacturer based on the SCADA system having information regarding its availability based on what the information provided by the site owner.);
In regards to:
receive, from the technology expert […], a plurality of technical repair profiles, each technical profile comprising technology data pertaining to equipment to be repaired, the technology data comprising root situation data and answer data associated with a situation of a plurality of situations, the technology data further comprising a repair procedure and an association of one or more resources, from the resource availability data, to a situation of the plurality of situations;
store the plurality of technical profiles in a database;
(¶ 32, 33, 37, 47, 48, 50 wherein Scholte-Wassink discloses that the system in in communication with a manufacturer, i.e. technology expert, so that the manufacturer can provide to system 100 (i.e. site owner/repair case manager, which is not claimed, but disclosed as being a component to the overall system, as was discussed above with regards to Fig. 5), SCADA system (i.e. repair management computer), and technician (i.e. on-site manager device, which will be discussed in more detail below) information about the equipment that facilitates the servicing of the equipment, as well as providing assistance with servicing a piece of equipment.  
In other words, the manufacturer receives instance repair data, has repair profile information, and case data information as this allows the manufacturer to provide the requested assistance, manage and know which owner is responsible for what system, determine warranty coverage of a repair/malfunction, determine if the equipment has been operating outside acceptable specifications, provide an up to date maintenance plan that may change over time as replacement parts are included within the wind turbine, as well as allowing the owner/operator request a replacement part or repair assistance from the manufacturer and where the SCADA system monitors maintains information pertaining to inventory.  For example, the manufacturer may recommend replacing the rotor and, according to the maintenance plan, the operator may request the replacement part from the manufacturer based on the SCADA system has information regarding its availability.  The SCADA system also stores and tracks other resource availability, such as, but not limited to, skilled labor/local people, i.e. technician, and corresponding location information.  The expert, i.e. manufacturer, provides the necessary information to the technician, owner, and SCADA system regarding situations concerning the servicing of an asset and the recommended actions that can be taken in order to service the asset for the particular situation.  
As will be discussed in more detail below in the 35 USC 103 analysis, Scholte-Wassink does not explicitly disclose that the manufacturer has their own respective user device (i.e. technology expert device);
receive, from the on-site manager device, instance repair data, the instance repair data comprising case data, the case data comprising a plurality of situations, each situations associated with one or more instances of repair, each instance of repair comprising location data, time data, and equipment data associated with the one or more instances of repair; 
(As was discussed above, Scholte-Wassink discloses that the technician device (on-site manager device) can create instance repair data as this allows the technician to inform the SCADA system (repair management computer) and system 100 (site owner/repair case manager, which is not claimed, but disclosed as being a component to the overall system, as was discussed above with regards to Fig. 5) that the technician is servicing a particular piece of equipment, as well as providing confirmation that the equipment has been serviced and information needed for servicing the equipment, as was already discussed above.  As was also discussed above, Scholte-Wassink discloses that the maintenance plan and information for servicing the equipment can be provided by the manufacturer (expert).  
In other words, Scholte-Wassink discloses that the technician devices creates instance repair data for each corresponding respective service request from the plurality of requests that a technician may be assigned to, that comprises information about the equipment in need of repair, case data information, which can further be accessed by the system 100 in order to allow an owner to schedule and budget (expenses) services (39), the scheduled time and location for servicing the particular piece of equipment, information about parts and the equipment, and send instance repair data to the SCADA system (repair management server) in order to update the equipment’s profile.  See also ¶ 19, 34, 36, 37, 39, 48, 49, 51);
In regards to:
identify a first situation associated to the case data;
evaluate the first situation:
retrieve, from the database, historical case data correlated to the;
identify at least one technical profile, of the plurality of technical profiles, associated with the first situation;
geo-locateone or more resources necessary to affect the repair procedure;
add information pertaining to the geo-located one or more resources and the repair procedure necessary to affect the repair procedure to generate an updated instance repair data; and
send the updated instance repair data to the graphical user interface associated with the on-site manager device
(As was discussed above, Scholte-Wassink further discloses that the SCADA system (repair management server and repair management database) is not only in communication with system 100 (i.e. site owner/repair case manager, which is not claimed, but disclosed as being a component to the overall system, as was discussed above with regards to Fig.), but also in communication with a technician’s device (i.e. on-site manager device) as this allows the technician to receive up to date information about a servicing instance for a particular piece of equipment, information about the equipment, and information to assist the technician with servicing the equipment, e.g., parts needed and service that needs to be performed (¶ 23, 24, 32, 40, 42, 45).  Scholte-Wassink discloses that a manufacturer (i.e. technology expert) of the equipment provides the owner (i.e. site owner/repair case manager) with the equipment’s maintenance plan, as well as allowing an owner to request repair assistance from the manufacturer, thereby establishing that system 100 (i.e. site owner/repair case manager) includes information about the equipment that enables the troubleshooting of the equipment (¶ 32, 33, 34, 50), while also providing this information to the SCADA system (i.e. repair management computer) in order to allow the SCADA system to monitor the equipment and determine if servicing is needed based on received performance data from the equipment (¶ 32).  Scholte-Wassink further discloses that there is a line of communication with a manufacturer and that the manufacturer can provide assistance with servicing the piece of equipment as the manufacturer is the source of information regarding the equipment, which includes, usage information, equipment information, and user information.  However, as will be discussed in more detail below in the 35 USC 103 analysis, Scholte-Wassink does not explicitly disclose that the manufacturer has their own respective user device (i.e. technology expert device).
Scholte-Wassink further discloses that the SCADA system stores, retrieves, manages, and analyzes information concerning the operation of the equipment in order to assist with diagnosing and the servicing of the equipment.  Scholte-Wassink discloses that the SCADA system stores historical information for each particular piece of equipment for each particular site as this allows the SCADA system to determine when the next servicing of the equipment should occur, how long the equipment has been operating between servicing, completed task information, and the weather conditions and geographical location in which the equipment has been operating in (¶ 31, 32, 34, 36, 40, 41, 42, 45).  In other words, Scholte-Wassink discloses that historical information and step-by-step repair procedure information are stored, managed, and provided by the SCADA system.
Finally, Scholte-Wassink discloses that the SCADA system stores, manages, analyzes, and provides information pertaining to parts that will be needed for servicing the particular equipment at the particular location of the particular site, i.e. whether they are available and/or delivered to a particular location at a particular time, wherein the inventory/availability of the part is an indication of whether the part is at a particular location or not (¶ 36, 37).  Additionally, the SCADA system, based on the information it has collected, will update its information in order to reflect the current status of the equipment, e.g., the equipment has been serviced, when service was scheduled or will be scheduled for, and if the maintenance plan and/or safety information has changed (¶ 32, 37, 39, 45).  Additionally, as was discussed above, the maintenance plan, i.e. how to service the equipment, operation information, and the like are made available to the technician (¶ 41).  In other words, Scholte-Wassink discloses the parts information needed for servicing the equipment for the particular identified servicing instance is determined and provided, while also updating the information to reflect the service that is to be and has been performed.). 
In summary, Scholte-Wassink an equipment servicing and management system that allows for the sharing of information between a manufacturer (¶ 32, 50) (technology expert), a site owner (¶ 19, 32, 33) (a repair case manager), a technician (¶ 26) (on-site manager) through the use of a central system, i.e. SCADA (¶ 21) (repair management computer).  Despite this, Scholte-Wassink fails to explicitly disclose the following features:
receive, from the technology expert device, a plurality of technical repair profiles, each technical profile comprising technology data pertaining to equipment to be repaired, the technology data comprising root situation data and answer data associated with a situation of a plurality of situations, the technology data further comprising a repair procedure and an association of one or more resources, from the resource availability data, to a situation of the plurality of situations.
However, Beckmann, which is also directed towards the servicing of equipment, teaches these features of the claimed invention.  Specifically, Beckmann teaches that it is old and well-known in the art to not only have a multi-party system that contains information about a particular asset and its servicing, like the system and method of Scholte-Wassink, but to also allow a technician to communicate, via their respective device, to an expert who is also on their own device in order to assist the technician with the servicing of a particular anomaly found on the asset (Col. 6 – 7 Lines 66 – 55).  Beckmann teaches that the expert system (third user device) includes information about the asset, the technician, repair shop, and subscription information in order to not only determine whether the technician is privileged with being provided expert assistance, but to also retrieve the information that is specific to the particular asset, receive information from the technician about the asset, and guide the technician with servicing the asset at the particular stage or stages of the servicing process that the technician is having trouble with (Col. 7 – 8 Lines 55 – 4; Col. 8 – 9 Lines 20 – 4).  One of ordinary skill in the art would have found it beneficial to provide the expert with their own computing device as this would facilitate better communication with a technician who is in need of assistance while the technician is servicing the asset.  Since Scholte-Wassink already discloses that the expert is contacted to provide assistance it would have only been obvious and well within one of ordinary skill in the art where the information is managed electronically to also provide the expert with their own computing device and improve upon the servicing of an asset while simultaneously providing the expert more control over proprietary knowledge by quickly checking if the technician is allowed access to such information (Col. 4 – 5 Lines 41 – 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an expert with their own communication device that is connected to an asset servicing and management system while also providing servicing assistance, as taught by Bechmann, in the asset servicing and management system and method of Scholte-Wassink as this provides more control over information, protection of proprietary information, increase efficiency in providing assistance to a technician in need, and increase overall performance on the servicing of an asset.
In regards to claim 5, the combination of Scholte-Wassink and Bechmann discloses the system of claim 2, wherein the equipment is a rainwater catchment or a ground water well system (The Examiner refers to MPEP § 2111.04 and 2111.05 as what the equipment is supposed to be or the title that has been given to the equipment, in this case, “rainwater catchment or ground water well system” is nothing more than non-functional descriptive subject matter that is directed towards describing an intended result or use of the system.  The Examiner asserts that the title identifying the equipment is a label for the items and  adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  This is supported by the fact that the prior art provides similar systems to one another despite the equipment being completely different things.  In other words, it would have been obvious to one of ordinary skill in the art for the equipment to be whatever a practitioner of the invention desires it to be while failing to affect or alter how the invention is performed or its end result.).  
In regards to claim 6, the combination of Scholte-Wassink and Bechmann discloses the repair case manager device of 2, wherein the database comprises information pertaining to one or more of repair parts’ availability, repair parts’ geo-location, and repair parts’ monetary cost (Scholte-Wassink – ¶ 41 regarding parts availability and whether they are at an expected location; ¶ 39 regarding service cost which allows a user to budget for the service);
wherein the plurality of programming instructions when further executed by the processor, cause the processor to:
geo-locate repair parts based on the repair procedure to affect the repair procedure of the equipment (Scholte-Wassink discloses that the SCADA system stores, manages, and provides information pertaining to parts that will be needed for servicing the equipment, i.e. whether they are available and/or delivered to a particular location at a particular time, wherein the inventory/availability of the part is an indication of whether the part is at a particular location or not, as well as technician availability, and replacement part request from a manufacturer (¶ 36, 37, 44, 50).).
In regards to claim 9, the combination of Scholte-Wassink and Bechmann discloses the system of claim 2, wherein the at least one technical profile comprises media relating to the repair procedure of the equipment (Scholte-Wassink – ¶ 32 wherein the SCADA system stores information pertaining to specific maintenance plans for specific equipment at specific locations of specific sites; Bechmann – Col. 6 – 7 Lines 66 – 55; Col. 9 Lines 4 – 31 wherein information needed to facilitate servicing of the equipment can be downloaded and accessed).
In regards to claim 10, the combination of Scholte-Wassink and Bechmann discloses the system of 2, wherein the plurality of programming instructions when further executed by the processors cause the processor to:
determine whether a previous problem associated with the repair of the equipment has solved, the repair of the equipment associated with the instance repair data;
in response to a determination that the previous problem has not been solved, evaluate the situation data; and
choose, using an answer selector, one or more answers to the previous problem based on the instance repair data
(Scholte-Wassink – ¶ 33, 37, 41, 46, 47 wherein the system tracks whether O&M activities could not be completed due to unavailable parts, information on completed O&M activity, and wherein a manufacturer can be reached out to in order to request repair assistance, wherein, as was discussed above, the system will then determine when the next availability time for resolving an unresolved issue can be performed, e.g., when the replacement part and technician are next available.; Bechmann – Col. 6 – 7 Lines 66 – 55; Col. 8 – 9 Lines 27 – 31 wherein if the technician is unable to resolve an identified issue the technician can reach out to an expert and be provided with a solution to an issue that was previously unresolved due to the technician’s lack or insufficient level of expertise).  
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Rejection under 35 USC 112
The prior rejections under 35 USC 112 have been withdrawn due to amendments.
Rejection under 35 USC 101
The Examiner asserts that the applicant’s reliance and application of Example 37 is unpersuasive since, unlike Example 37, the claimed invention has nothing to do with the rearrangement of icons in a GUI and, more specifically, that the icons are rearranged based on analyzing the behavior of a user interacting with the icons.  The claimed invention makes no mention of icons, analyzing human behavior, or rearrangement of icons in response to observed human behavior (how a user is interacting with the icons).  Simply reciting that information is being displayed in a GUI does not rise to the same level as what is disclosed in Example 37.  The claimed invention is simply reciting generic technology and applying it to the abstract idea in order to perform the insignificant extra solution activity of transmitting (sending) information.  The claimed invention does not even recite that the information is being displayed.  Moreover, for the reasons discussed above, the Examiner also asserts that the GUI is not being improved upon since, again, the claimed invention and, more specifically, the applicant’s arguments are simply directed to the concept of transmitting information to a GUI and not directed towards icons, analyzing human behavior, or rearrangement of icons in response to observed human behavior (how a user is interacting with the icons).  
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Wilson (US PGPub 2011/0298629 A1); Georgeson (EP 3095595 A1) – which are directed towards the management of service repairs, coordination with a technician, and making information relevant to the service available to access
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        2/14/2022